DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:  Please update cross reference to related applications section of paragraph [0001].  Application No. 16/090,092 has been issued as U.S. Patent No. 10,640,590.  


Claim Objections
Claim 2 is objected to because of the following informalities:   In line 2, please replace “exchanges” with “exchange”. 

Claim 2 is objected to because of the following informalities:   In line 3, please replace “resins” with “resin”. 

Claim 9 is objected to because of the following informalities:   In line 2, please replace “exchanges” with “exchange”. 

Claim 9 is objected to because of the following informalities:   In line 3, please replace “resins” with “resin”. 

Claim 13 is objected to because of the following informalities:   In line 2, please replace “exchanges” with “exchange”. 

Claim 13 is objected to because of the following informalities:   In line 3, please replace “resins” with “resin”. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 112(b) second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1, claim 6, claim 18 recite adding to a support material “(a) a mixture comprising BF3”.  The specification was consulted for guidance.  The relevant portions of the specification may be found in paragraph [0056], paragraph [0093], and the working examples, paragraph [0161].  Paragraph [0056] states that solid catalyst systems of the invention are formed by contacting Lewis acid catalyst alone (i.e., BF3) or by complexing the Lewis acid catalyst complex (i.e., BF3/complexing agent) with a support.  Paragraph [0093] and the working example elucidates that a catalyst system is formed by calcining -alumina beads for about 2 hours and treating the calcined-alumina beads with an excess of BF3 gas in a stainless steel cylinder.  Clearly, the written description and working example teaches use of BF3 as the sole agent for treating a support material.  Based on the disclosure, it is unclear what other component is contemplated in claimed “mixture comprising BF3”.  Furthermore, it would appear that claimed “mixture of BF3” would exclude inventive BF3 gas as the Lewis acid.  Based on these observations, it is deemed that claim 1, claim 6, and claim 18 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
 Dependent claims 2-5 and 7 are subsumed under the rejection.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 3,855,342).	
Huang et al. teaches preparation of a catalyst comprising providing an ion exchange resin (col. 2, line 40), pretreating the ion exchange resin followed by drying at 120 ºC (col. 8, line 46), and contacting the ion exchange resin with BF3 to form a resin-BF3 complex (col. 3, line 8).  Analysis of an Amberlyst-15/BF3 catalyst reveals a BF3 content of 33.8 wt %, based on total catalyst.        

Claims 4, 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 14-17, 19, and 20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 19, 2021